DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,3-8, 10-15, 17-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Cremer et al US 2015/0234833(hereinafter Cremer)  and further in view of Lynch et al US 2014/0002484(hereinafter Lynch).

Regarding claim1, Yu teaches a method, comprising: obtaining a video and a first request ([0106]); segmenting the video to obtain one or more original video clips([0106], video segments of  target video); selecting, based on the first request, one or more first target video clips from the one or more original video clips( [0161], extract continuous video frames from the video as a video preview); and generating a first video cover based on the one or more first target video clips([0161],  extracted video preview as a dynamic cover) but does not teach  obtaining an attribute feature of a user; generating a corresponding template for video cover generation for the user based on the attribute feature.
Cremer teach obtaining an attribute feature of a user ([0364], user media activity history, user profile); generating a corresponding template for video cover generation for the user based on the attribute feature ([0364], template selected based on user media activity history, user profile(attribute feature)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate template based on user attribute such as user media activity history as in Cremer to give the user options for customizing the presentation. 
Both do not teach and Lynch teaches receiving a second request based on the template for video cover generation ([0061-0063], media cover generator receives selected template); and generating a second video cover based on the second request ([0061], media cover generator receives template and other parameters to generate media cover).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate media/video cover using a template as in Lynch because it would allow the system create different version of the video cover.

Claim8 is rejected for similar reason as described in claim1 above. Yu further discloses an apparatus comprising: processor, and storage medium storing thereon program logic ([0057-0059], fig. 7).

	Claim15 is rejected for similar reason as discussed in claim8 above. 


Claims 5-6, 12-13, 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Cremer in view of Lynch as applied to claims 1, 8, 15 above, and further in view of Roberts et al US 2011/0307924(hereinafter Roberts).

Regarding claim5, Yu, Cremer in view of Lynch teaches all the limitations of claim1 above but do not teach and Roberts teaches receiving a video cover generation condition([0079], fig. 8 step 802  determining user associated with the media content access device); segmenting the video based on the first request to obtain a sequence of target clips([0079], fig. 8 step 804, plurality of data chunks); scoring target clips in the sequence of target clips based on a pre-configured algorithm to obtain scores of the target clips([0081], selecting plurality of data chunk based on one or more personalization factor associated with the user); weighting the scores of the target clips based on a video category of the video([0064], [0081], the user personalization factor is weighted); and generating the first video cover based on the weighting([0082], based on the selected data chunk, personalized version of media content is generated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generating media content as in Roberts in generation of video cover such that user preferred content can be recognized easily. 

Regarding claim6, Yu, Cremer, Lynch  in view of Roberts teaches the method of claim 5, scores of target clips satisfying the video cover generation condition being weighted to obtain initial scores of the target clips satisfying the video cover generation condition(Roberts:[0082], based on the selected data chunk, personalized version of medic content is generated).
The motivation for combining the prior arts discussed in claim5 above.
Claims 12, 18 are rejected for similar reason as discussed in claim5 above.
Claims 13, 19 are rejected for similar reason as discussed in claim6 above.

Claim11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Cremer in view of Lynch as applied to claims 1, 8, 15 above, and further in view of Hua et al US 2007/0203942 (hereinafter Hua).

Regarding claim11, Yu, Cremer in view of Lynch  teaches all the limitations of claim8 above but do not teach and Hua teaches simultaneously displaying the first video cover and a second video cover ([0045], [0047], multiple dynamic thumbnails (video cover) displayed simultaneously, fig. 5-6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display multiple dynamic thumbnails (video cover) simultaneously as in Hua to allow the user to locate and access desired content easily. 
Allowable Subject Matter
Claim3-4, 7, 10, 14, 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484